Filed 8/5/16 P. v. Ramirez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H042966
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. Nos. SS142280A,
                                                                     SS151352A)
         v.

GUADALUPE RAMIREZ,

         Defendant and Appellant.



         Defendant Guadalupe Ramirez appeals after he was sentenced to a 16-month
prison term for convictions of possessing drugs or alcohol in jail or prison (Pen. Code,
§ 4573.8)1 and carrying a concealed dirk or dagger (§ 21310), with a concurrent 365-day
jail term for a conviction of misdemeanor resisting an executive officer (§ 69).
         On appeal, defendant’s appointed counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 that states the case and facts, but raises no issue. We
notified defendant of his right to submit written argument on his own behalf within
30 days. The 30-day period has elapsed and we have received no response from
defendant.




         1
             All further statutory references are to the Penal Code unless otherwise indicated.
       Pursuant to People v. Wende, supra, 25 Cal.3d 436 and People v. Kelly (2006)
40 Cal.4th 106, we have reviewed the entire record. Following the California Supreme
Court’s direction in People v. Kelly, supra, at page 110, we provide a brief description of
the facts and the procedural history of the case.
                 FACTUAL AND PROCEDURAL BACKGROUND
       On April 23, 2015, the District Attorney filed a first amended complaint in case
No. SS142280A, charging defendant with possessing a weapon while in custody in a
penal institution (count 1; § 4502, subd. (a)) and possessing drugs or alcohol in jail or
prison (count 2; § 4573.8).2 At a hearing that day, the complaint was further amended to
charge defendant with carrying a concealed dirk or dagger (count 3; § 21310), and
defendant thereafter pleaded no contest to counts 2 and 3. At the sentencing hearing held
on June 18, 2015, the trial court suspended imposition of sentence and placed defendant
on probation for three years. The remaining charge (count 1) was dismissed.
       On August 24, 2015, the District Attorney filed a complaint in case
No. SS151352A, charging defendant with resisting a peace officer and causing death or
serious bodily injury (count 1; § 148.10, subd. (a)) and resisting an executive officer
(count 2; § 69). The complaint alleged that defendant had three prior convictions that
qualified as strikes (§ 1170.12) and that he had served one prior prison term (§ 667.5,
subd. (b)).
       On October 22, 2015, the District Attorney amended count 2 in case
No. SS151352A to charge the violation of section 69 as a misdemeanor. Defendant then
pleaded no contest to that count, and the trial court found defendant in violation of his




       2
        At the time, defendant was in jail following his no contest plea, in case
No. SS111700A, to possession of a firearm by a felony (§ 12021, subd. (a)(1)) and his
admission to a gang allegation (§ 186.22, subd. (b)(1)) and a strike enhancement
(§ 1170.12, subd. (c)(l)).

                                              2
probation in case No. SS142280A. The remaining charge (count 1) and special
allegations were dismissed.
      At the sentencing hearing held on November 5, 2015, the trial court imposed a
365-day county jail sentence in case No. SS151352A, to be served concurrently with the
term for case No. SS142280A. In case No. SS142280A, the trial court imposed the lower
term of 16 months for count 2 and a concurrent 16-month term for count 3.

                                    DISCUSSION
      Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d at pp. 441-443.)
                                    DISPOSITION
      The judgment is affirmed.




                                           3
                                    ____________________________________
                                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




_________________________________
     ELIA, ACTING P.J.




_________________________________
     MIHARA, J.